PER CURIAM.
This proceeding is before the Court for consideration of the petition of Huxley A. Reid for leave to resign from membership in The Florida Bar. Our consideration of the petition is governed by rule 3-7.11 of the Rules Regulating The Florida Bar.
The petition states that there have been no previous disciplinary proceedings against the petitioning attorney, but that such a proceeding is now pending against him. The charges made in the pending proceeding are briefly set forth in the petition as is required by rule 3-7.11(a).
In the petition, the respondent attorney states that as counsel for an estate he failed to advise the personal representative of the need to file accountings; that he helped the personal representative resist the efforts of creditors to obtain account-ings; that he was found by the court to have received excessive fees from the estate; and that he was required to refund most of the amounts disbursed to him as fees. The petitioning attorney asserts that his conduct in the matter, though improper, was committed without intent to defraud anyone and without wrongful motive.
The petition states that resignation is requested without leave to apply for readmission to membership in The Florida Bar at a future time.
We find that the criteria governing resignation when disciplinary proceedings are pending have been satisfied in this case. See rule 3-7.11(b), Rules Regulating The Florida Bar. We therefore grant the petition for leave to resign permanently from membership in The Florida Bar. This resignation shall take effect upon the filing of this order.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.